 


109 HR 1505 IH: Jessica Lunsford Act
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1505 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Ms. Ginny Brown-Waite of Florida (for herself, Ms. Harris, Ms. Wasserman Schultz, and Mr. Poe) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To revise the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration program. 
 
 
1.Short titleThis Act may be cited as the Jessica Lunsford Act.  
2.Revisions 
(a)Semiannual mailer requiredSection 170101 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071) is amended in subsection (b)(3)(A) by adding at the end the following: State procedures shall include a verification process under which the State mails a nonforwardable verification form to the last known address of the person, to be returned by the person within 10 days after receiving the form. The date on which the State mails the form shall be determined through a process that includes an element of randomness, except that the State shall mail the form at least twice in each calendar year. A failure to return the form within the period allowed shall be punishable in the same manner as a failure to register.. 
(b)Notice of offender status to probation officersSuch section is further amended in subsection (b)(1)(A)— 
(1)in clause (iv), by striking and at the end; 
(2)in clause (v), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(vi)notify the agency responsible for supervising the person, if any, that the person is required to register under this section and provide that agency with the registration information relating to that person.. 
(c)Electronic monitoring of offenders who repeatedly fail to registerSuch section is further amended by adding at the end the following new subsection: 
 
(k)Location-transmitting devices for offenders who repeatedly fail to registerIn addition to any other consequence that may be imposed by law, a person required to register under a State program established pursuant to this section with two or more convictions for failing to so register or failing to keep such registration current shall, upon release from imprisonment, be required by that State to wear at all times a location-transmitting device (such as an anklet) for a period of not less than 5 years. If the person is a sexually violent predator, the period shall be not less than 10 years. The State shall frequently monitor the information transmitted by the device. The Attorney General shall prescribe guidelines specifying how a State is to comply with this subsection.. 
(d)Compliance 
(1)Compliance dateEach State shall have not more than 12 months from the date of the enactment of this Act in which to implement the amendments made by subsections (a) and (b), and not more than 18 months from the date of the enactment of this Act in which to implement the amendment made by subsection (c). 
(2)Ineligibility for funds 
(A)In generalA State that fails to implement the amendments made by this Act shall not receive 10 percent of the funds that would otherwise be allocated to the State under section 506 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3765). 
(B)Reallocation of fundsAny funds that are not allocated by reason of subparagraph (A) shall be reallocated to States that are in compliance. 
 
